DETAILED ACTION
Allowable Subject Matter
Claims 1-29 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a method of video game that comprises a group of spectators watching play of a video game, wherein the system generates a group profile of the spectators and provides suggestions to improve the engagement level of the group of spectators. 
	The claims are directed towards commercial or legal interactions which has been identified by the courts as an abstract idea, however, the claimed method yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are directed towards a video game provided a game cloud server, wherein group of spectators may watch a stream of the video game being played. Plenty of prior art systems do teach spectators watching a plays of a video game through a streaming means, however, the prior art is silent upon detecting a waning interest of the spectators and providing a suggestion to adjust the play video game in order to improve the engagement level of the spectators. Recitation of such a system, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the gaming system claimed, narrows the claims to only refer to a highly specialized and improved gaming system with particular functionality required in the technological gaming field. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715